DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 40-59 have been renumbered 39-58.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,758,195 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 37 is anticipated by patented claim 1 (“compressing” has a narrower scope, and is thus anticipatory, of the claimed “immobilizing”).
Claims 38-43 are anticipated by patented claims 2-7, respectively.
Claim 44 is anticipated by patented claim 1.

Claim 45 is anticipated by patented claim 8, specifically:
a) “tomosynthesis” has a narrower scope, and is thus anticipatory, of the claimed “a plurality of x-ray emissions are emitted from an x-ray source across a first range of motion”; and
b) “mammography” has a narrower scope, and is thus anticipatory, of the claimed “at  least one x-ray emission is emitted from the x-ray source”.
Claims 46-56 are anticipated by patented claims 9-19, respectively.
Claim 57 is anticipated by patented claim 8.
Claim 58 is anticipated by patented claim 8.


Allowable Subject Matter
Claims 37-58 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 37, the prior art (see US patent documents to Maack, previously made of record) neither teaches nor reasonably suggests both moving the anti-scatter grid relative to at least one of the x-ray source and x-ray detector during emission of the plurality of x-ray exposures from the x-ray source, and additionally rotating the x-ray detector and the anti-scatter grid to maintain orientation with the x-ray source for x-ray exposure, where the x-ray detector and anti-scatter grid are rotated around a central axis fixed within the tomosynthesis system, as required by the combination as claimed.
Claims 38-44 are allowed by virtue of their dependence upon claim 37.

Regarding claim 45, absent the benefit of Applicants’ disclosure, one of ordinary skill in the art could not conceive of a single imaging system that implements an anti-scatter grid for the first imaging mode of a compressed breast, and then retracts the anti-scatter grid for the second imaging mode of the compressed breast, as required by the combination as claimed.
Maack teaches the practice of having a moving antiscatter grid during tomosynthesis imaging of a compressed breast, and further states that the system is capable of mammographic imaging of the breast.  However, there is neither teaching nor suggestion in Maack that the antiscatter grid is removed from the beam path for the mammographic imaging protocol.
Pellegrino (US 5,426,685) teaches the use of a moving antiscatter grid during a first imaging mode where a plurality of x-ray emissions are emitted from an x-ray source across a first range of motion (Figs.7A and 7B), and during a second imaging mode where at least one x-ray emission is emitted from the x-ray source (Fig.7C).
In general, the prior art teaches in favor of using a moving antiscatter grid during a mammographic procedure, and there are no teachings against such an arrangement while also in favor of its use in a multi-view x-ray imaging mode, absent the benefit of Applicants’ disclosure.
Claims 46-56 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884